Citation Nr: 1210308	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an increased rating in excess of 40 percent for service connected spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to January 1972. 

This matter came before the Board of Veterans Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.   38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

A preliminary review of the record discloses a need for further development prior to further appellate review.  The Veteran and his representative assert that his 40 percent rating does not accurately reflect his current level of disability.  The claims file indicates the Veteran was last afforded a VA examination in January 2008; approximately four years ago.  Under these circumstances, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's service connected low back disability.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with the appropriate specialist(s) to determine the current level of disability of his service connected spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease of the lumbosacral spine.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire lumbar spine, and of unfavorable ankylosis of his entire spine. 

Also, the examiner should identify any neurological pathology related to the service-connected cervical and lumbar spine disabilities (including the nerves involved) and fully describe the extent and severity of those symptoms. 

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also indicate the impact of the Veteran's low back disability on his ability to work. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. The Veteran should be scheduled for a neurological examination.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any electrodiagnostic or other studies deemed necessary to respond to the following inquiries should be done.

a. Is it at least as likely as not that the Veteran has radiculopathy?  Please explain. 

b. Is it at least as likely as not that the Veteran has a neurologic abnormality, including radiculopathy, associated with his service-connected lumbar spine disability?  Please explain. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the upper extremities (e.g., decreased sensation from radiculopathy or neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the left lower extremity, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


